Case 1:19-cv-06091-PKC-CLP Document 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 08/07/20 Page 1 of 2 PagelD #: 90

 

SQUAD KARFA

Plaintiff(s),
-against-

Case No. 19-cv-06091
(PKC)(CLP)

DECLARATION OF
STEPHEN D. HANS, ESO.

MARINE PARK REFERRING CENTER, INC. d/b/a

MARINE PARK REFERRING CENTER and
HISHAM ALMEHDAWI

Defendants,

Xx

 

STEPHEN D. HANS, under penalty of perjury and pursuant to 28 U.S.C. § 1746, declares

as follows:

1. In accordance with the Order of the Court dated, August 7,2020. I submit the enclosed

Declaration complying with the Court’s Order.

2. I served the letter on Docket #18 seeking to be relieved from further representation of

the individual Defendant to Mr. Almehdawi’s email on August 6, 2020 as well as mailing

a copy to the address on file, 1100 Coney Island Avenue, Suite 404, Brooklyn, NY 11230

3. I received the attached email from the Defendant acknowledging receipt of the letter to

the Court which he acknowledged in the email.

4. I therefore request that the relief sought in my letter is granted.

Executed on August 7, 2020

Dated: Long Island City, New York
August 7, 2020

STEPHEN D. HANS & ASSOCIATES, P.C.

  
  

phen D- (SH-0798)
30-30 Northern Boulevard, Suite 401
Long Island City, New York 11101
Tel: 718.275.6700 x 204

Email: shans@hansassociates.com
Case 1:19-cv-06091-PKC-CLP Document 20 Filed 08/07/20 Page 2 of 2 PagelD #: 91

Tara Jones

_———— a
am: Hisham Almehdawi <hishamalmehdawi@gmail.com>

sent: Thursday, August 6, 2020 6:01 PM

To: Tara Jones

Subject: Re: Letter from Stephen Hans

Thank you fer informing me about this letter --- | wish | could afford to use you --- please stay safe and healthy .
my best regards
Hisham Almehdawi,

On Thu, Aug 6, 2020 at 12:25 PM Tara Jones <tjones@hansassociates.com> wrote:

Hello Hisham,

Attached you will find a copy of the letter that was sent to Judge Pollack from Stephen Hans. If you have any questions,
please feel free to contact us.

Thank you,

ara Jones

Tara Jones

Administrative Assistant

Stephen D. Hans & Associates, P.C.
30-30 Northern Boulevard, Suite 401
Long Island City, New York 11101
Tel: (718) 275-6700

Fax: (718) 275-6704

ywww.hansassociates.com
